DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Request for Continued Examination received on August 30, 2022.  Claims 1-22 are currently pending. Claims 11-21 have been withdrawn from further consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
Drawings
The drawings were received on August 30, 2022.  These drawings are accepted.

Response to Arguments
Applicant’s amendment to claim 1 stating the claimed invention is an assembly is acknowledged, therefore the 35 U.S.C. 112 rejection is withdrawn. Applicant argues Whitaker does not provide the through hole having a cross-sectional distance greater than the diameter of the head of the fastener such that the fastener positioned within the cavity is conveyable by gravity. Applicant suggests that Whitaker even teaches away from such cross-sectional distance and further restricts the movement of the fastener within the through hole such that gravity is not able to act on the fastener [paragraph 0112]. Further, applicant argues that Whitaker does not teach or suggest newly amended limitation, “a handle connected to the entrance end of the sidewall and having the cavity extending therethrough.” 
Applicant's arguments that Whitaker teaches away from such cross-sectional distance greater than the diameter of the head of the fastener such that the fastener positioned within the cavity is conveyable by gravity is not persuasive. According to this invention, there are many embodiments of the fastener and insertion guide. Applicant has selected one embodiment for his argument. In [paragraph 0111] of Whitaker and according to one aspect of the disclosure the insertion guide is configured to provide and unobstructed path for the fastener through the opening in the direction, such that the fastener positioned within the cavity is conveyable by gravity. In the embodiment selected for the rejection below, the fastener moves from the opening of the through hole to the fastener connection portion without any restriction, therefore it is capable of being conveyable by gravity from the entrance end to the fastener connector portion of the sidewall. If the cross-sectional diameter was less than the diameter of the head of the fastener than the fastener would not move through the opening as depicted in Figures 21-22. 
Applicant’s arguments with respect the newly amended limitation, “a handle connected to the entrance end of the sidewall and having the cavity extending therethrough” is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US Patent Publication 2018/0177510) in view of Marik et al. (US Patent Publication 2013/0150864) and Nelson et al. (US Patent Publication 2013/0338675).
Regarding claim 1, Whitaker discloses an orthopedic assembly (1010, Figure 20); comprising:  
a fastener (1014, Figure 20) having:
a shaft (1046, Figure 21) with a first diameter (see the annotated diagram below); and 
a head (1044, Figure 21) connected to the shaft, the head having a second diameter (see the annotated diagram below) greater than the first diameter such that the head extends outwardly from the shaft (see Figure 21); and an insertion guide having a sidewall (1016, Figure 21) having an entrance end (1082, Figure 21), an exit end (1076, Figure 20), and a cavity (1088, Figure 21) extending from the entrance end to the exit end, the sidewall having a guide portion (1078, Figure 21) and a fastener connector portion (1100, Figure 21), the guide portion of the sidewall extending from the entrance end toward the exit end (Figure 21), and the fastener connector portion of the sidewall extending from the exit end toward the guide portion (Figure 21), the sidewall in the guide portion configured such that the cavity has a first cross-sectional distance greater than the second diameter of the head of the fastener (see the annotated diagram below) such that the fastener positioned within the cavity is capable of being conveyable by gravity from the entrance end to the fastener connector portion of the sidewall (as best seen in Figures 21-22, restriction occurs past the fastener connection portion, paragraph [0116]), the sidewall in the fastener connector portion having a second cross-sectional distance greater than the first diameter of the shaft (see the annotated diagram below), and less than the second diameter of the head (when 1104 is in a biased state, see Figure 22 and the annotated diagram).
Whitaker fails to disclose the insertion guide constructed of a biocompatible material and a handle connected to the entrance end of the sidewall and having the cavity extending therethrough.
However, Marik teaches an insertion guide (30) fabricated from biocompatible materials (paragraph 0029). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the insertion guide of Whitaker constructed of a biocompatible material as taught by Marik because it is a suitable material for medical applications (paragraph 0029).
However, Nelson teaches an insertion instrument (10, Figures 1A and 6) including a handle (28, Figures 1A and 6) connected to the entrance end of a sidewall (i.e., the sidewall of 14) and having a cavity extending therethrough (30, Figure 1A). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the insertion guide of Whitaker with a handle connected to the entrance end of the sidewall and having the cavity extending therethrough, as taught by Nelson in order to drive a bone screw into bone [paragraph 0020].

    PNG
    media_image1.png
    762
    608
    media_image1.png
    Greyscale

Regarding claim 2, the modified Whitaker’s orthopedic assembly discloses wherein the fastener connector portion of the sidewall is a collet (1102, Figure 21) having a plurality of fingers (1104, Figure 21) defining the cavity at the exit end of the sidewall (Figure 21), the fingers capable of being constructed of a spring-like material so as to be movable outwardly from a resting position to an expanded position, and movable inwardly from the expanded position to the resting position (since 1104s are flexible), when the fingers are in the expanded position, the cavity having a third cross-sectional distance greater than the second diameter of the head (Figure 24).
Regarding claim 3, the modified Whitaker’s orthopedic assembly discloses wherein the plurality of fingers of the fastener connector portion of the sidewall include a first finger and a second finger (Figure 21 depicts two “fingers” 1104), the first finger having a first side (1114, Figure 21) and a second side (see the annotated diagram below), the second finger having a third side (see the annotated diagram below) and a fourth side (1114, Figure 20), the first side of the first finger and the fourth side of the second finger defining a slot (see the annotated diagram below).

    PNG
    media_image2.png
    857
    654
    media_image2.png
    Greyscale

Regarding claim 4, the modified Whitaker’s orthopedic assembly discloses wherein the sidewall defines a fastener connector portion cavity (1110, Figure 20) located within the fastener connector portion of the sidewall (see Figure 20), the plurality of fingers of the fastener connector portion of the sidewall includes a first finger, a second finger, and a third finger positioned around the fastener connector portion cavity, the fastener connector portion cavity having the first cross-sectional distance and the second cross-sectional distance (see the annotated diagram below).

    PNG
    media_image3.png
    681
    647
    media_image3.png
    Greyscale

Regarding claim 5, the modified Whitaker’s orthopedic assembly discloses wherein the second cross-sectional distance is defined by the sidewall when the fingers are in the resting position (Figure 20).
Regarding claim 6, the modified Whitaker’s orthopedic assembly discloses wherein the fastener connector portion includes protrusion (1108, Figure 20) extending inwardly into the cavity such that the protrusion alters a distance across the cavity from the first cross-sectional distance to the second cross-sectional distance (Figure 20).
Regarding claim 7, the modified Whitaker’s orthopedic assembly discloses wherein the shaft of the fastener has a first length (see the second annotated drawing), and the protrusion has a proximal end (see the annotated diagram below), a distal end (see the annotated diagram below), and a second length (see the annotated diagram below) extending between the proximal end and the distal end, and wherein the second length is less than the first length (see the second annotated drawing below).

    PNG
    media_image4.png
    857
    654
    media_image4.png
    Greyscale

Regarding claim 8, the modified Whitaker’s orthopedic assembly discloses wherein the sidewall at the proximal end of the protrusion has a first width, and the second length of the protrusion has a second width, and wherein the second width is less than the first width (see the second annotated drawing below).

    PNG
    media_image5.png
    857
    654
    media_image5.png
    Greyscale

Regarding claim 9, the modified Whitaker’s orthopedic assembly discloses wherein the exit end of the sidewall is capable of having a tapered end (see Figure 22 and the proximal end).
Regarding claim 10, the modified Whitaker’s orthopedic assembly discloses wherein the exit end has a plurality of threads (paragraph 0115 describes threads formed in the abutment surface 1114).
Regarding claim 11, the modified Whitaker’s orthopedic assembly discloses wherein the sidewall has an interior surface extending between the entrance end and the exit end (see the annotated drawing), the interior surface defining the cavity, and an exterior surface spaced outwardly from the interior surface (see the annotated diagram below), the exterior surface extending from the entrance end to the exit end (Figure 21), the sidewall having a first thickness extending between the interior surface and the exterior surface in the guide portion, and a second thickness extending between the interior surface and the exterior surface in the fastener connector portion of the sidewall, the second thickness being greater than the first thickness (see the annotated diagram below).


    PNG
    media_image6.png
    857
    654
    media_image6.png
    Greyscale

Regarding claim 22, the modified Whitaker’s orthopedic assembly discloses wherein the handle is capable of being manipulated to selectively remove the fastener from the exit end of the sidewall (i.e. since the handle is actuated to allow for the insertion of a screwdriver through the tool to move or capable of removing the bone screw from the tool ([paragraph 0020] of Nelson). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from 8am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775